Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kenji et al (JP 2017-108092), a reference submitted by Applicants.
Regarding claim 1, Kenji teaches a light emitting device comprising: a plurality of light emitting elements (2, figs. 1A to 1D); a plurality of light transmissive members (3), each located on an upper surface of a respective one of the light emitting element; a mounting board (11) on which the light emitting elements are disposed; a first cover member located on or above the mounting board, the first cover member comprising: a first reflective material containing layer (7) disposed between the light emitting elements and containing a first reflective material (paragraph [0030]), and a light transmissive 
Regarding claim 2, Kenji teaches the light emitting device according to claim 1, further comprising: a frame (61/62, fig. 1A, paragraphs [0045][0048]) around the light emitting elements on the mounting board, wherein the second cover member is disposed between the frame and the light emitting elements.  
Regarding claim 3, Kenji teaches the light emitting device according to claim 1, wherein the light transmissive layer covers half or more of lateral surfaces of the light transmissive members from a side on which the light emitting elements are located (fig. 1C).  
Regarding claim 5, Kenji teaches the light emitting device according to claim 1, further comprising: 224819-0676-4719.1Atty. Dkt. No. 099450-0144at least one light guide member (reflective layer 61, fig. 1D, paragraph [0026]) covering at least one of the lateral surfaces of at least one of the light emitting elements.  
Regarding claim 6, Kenji teaches the light emitting device according to claim 1, wherein the light transmissive members comprise a wavelength conversion material (paragraph [0019]).  

Claim(s) 7 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al (PG Pub 2017/0040301 A1).
Regarding claim 7, Yamamoto teaches a method for manufacturing a light emitting device, comprising: providing a plurality of light emitting elements (1b and 1g, 
Regarding claim 13, Yamamoto teaches the method for manufacturing a light emitting device according to claim 7, wherein the light transmissive members comprise a wavelength conversion material (phosphor 4, fig. 1B, paragraph [0043]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenji et al (JP 2017-108092), a reference submitted by Applicants.
Kenji remains as applied in claim 1.
Kenji does not teach wherein a distance between the light transmissive members is in a range of 10 µm to 200 µm.  
It would have been obvious to the skilled in the art before the effective filing date of the invention to optimize the distance between the light transmissive members, to be in a range of 10 µm to 200 µm, to adjust parameter such as light intensity per unit area for a particular use.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
  
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al (PG Pub 2017/0040301 A1) and Slater, Jr, et al (PG Pub 2002/0123164 A1).
Regarding claim 7, Yamamoto teaches a method for manufacturing a light emitting device, comprising: providing a plurality of light emitting elements (1b and 1g, fig. 1B), each having an upper surface on which a light transmissive member (red phosphor 4, which emits red light, paragraph [0043], and thus, inherently transmissive to red light) is disposed; placing the light emitting elements on or above a mounting board with the light transmissive members facing up; and forming a first cover member, which comprises steps of: covering an upper surface of the mounting board with a first resin containing a first reflective material (layer 3 with 4, fig. 1B, phosphor 4 reflects green light, paragraph [0048]), and settling the first reflective material in the first resin using a centrifugal force (paragraph [0051]) so as to form a first reflective material containing layer containing the first reflective material between the light emitting elements, and so as to form a light transmissive layer (3 without 4, fig. 1B) between the light transmissive members.  
Furthermore, in the same field of endeavor, Slater teaches a light emitting element (120,130,140, figs. 4 and 5, for examples), having an upper surface on which a light transmissive member (110/110’) is disposed; placing the light emitting elements on or above a mounting board (210) with the light transmissive members facing up, for the benefit of obtaining spectral purity (paragraph [0048]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to include a light transmissive member of Slater in Yamamoto’s .  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al (PG Pub 2017/0040301 A1) and Slater, Jr, et al (PG Pub 2002/0123164 A1) as applied to claim 7 above, and further in view of Kawabata et al (PG Pub 2013/0096249 A1).
Regarding claim 11, the previous combination remains as applied in claim 7.
However, the previous combination does not teach a viscosity of the first resin is in a range of 0.3 Pa-s to 15 Pa-s.  
In the same field of endeavor, Kawabata teaches a viscosity of a resin is in a range of 0.3 Pa-s to 15 Pa-s (paragraph [0021]), for the benefit of providing an encapsulalant suitable for LED use (paragraph [0021]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make a viscosity of the first resin to be in a range of 0.3 Pa-s to 15 Pa-s, for the benefit of providing an encapsulalant suitable for LED use.  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al (PG Pub 2017/0040301 A1) as applied to claim 7 above, and further in view of Kawabata et al (PG Pub 2013/0096249 A1).
Regarding claim 11, Yamamoto remains as applied in claim 7.
However, Yamamoto does not teach a viscosity of the first resin is in a range of 0.3 Pa-s to 15 Pa-s.  
In the same field of endeavor, Kawabata teaches a viscosity of a resin is in a range of 0.3 Pa-s to 15 Pa-s (paragraph [0021]), for the benefit of providing an encapsulalant suitable for LED use (paragraph [0021]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make a viscosity of the first resin to be in a range of 0.3 Pa-s to 15 Pa-s, for the benefit of providing an encapsulalant suitable for LED use.  

Claims 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al (PG Pub 2017/0040301 A1) and Ozeki et al (PG Pub 2018/0123005 A1).
Regarding claim 7, Yamamoto teaches a method for manufacturing a light emitting device, comprising: providing a plurality of light emitting elements (1b and 1g, fig. 1B), each having an upper surface on which a light transmissive member (red phosphor 4, which emits red light, paragraph [0043], and thus, inherently transmissive to red light) is disposed; placing the light emitting elements on or above a mounting board with the light transmissive members facing up; and forming a first cover member, which comprises steps of: covering an upper surface of the mounting board with a first resin containing a first reflective material (layer 3 with 4, fig. 1B, phosphor 4 reflects green light, paragraph [0048]), and settling the first reflective material in the first resin using a centrifugal force (paragraph [0051]) so as to form a first reflective material 
Furthermore, in the same field of endeavor, Ozeki teaches a plurality of light emitting elements (30, fig. 5G), each having an upper surface on which a light transmissive member (2, paragraph [0050]) is disposed; placing the light emitting elements on or above a mounting board (40) with the light transmissive members facing up for the benefit of achieving high luminance (paragraph [0050]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to include a light transmissive member of Ozeki in Yamamoto’s device to result in “a plurality of light emitting elements, each having an upper surface on which a light transmissive member is disposed; placing the light emitting elements on or above a mounting board with the light transmissive members facing up; and…a light transmissive layer between the light transmissive members” for the benefit of achieving high luminance.
Regarding claim 10, Ozeki teaches the step of providing a plurality of light emitting elements comprises: bonding the light transmissive members to the upper surfaces of the light emitting elements (fig. 5G), and forming at least one light guide member (15) on at least one of lateral surfaces of at least one of the light emitting elements, for the benefit of reflecting light upwards (towards layer 1, paragraph [0056]).  
Allowable Subject Matter
Claims 8,9,12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior arts do not teach
“after the step of forming the first cover member, forming a second cover member” (claim 8) and “settling the first reflective material in the first resin using a centrifugal force so as to form a first reflective material containing layer containing the first reflective material between the light emitting elements, and so as to form a light transmissive layer between the light transmissive members” (claim 7); nor
“before the step of forming the first cover member, providing a first resin, which comprises a step of mixing a base component of a two-part curable resin material with the first reflective material and mixing a hardener at least two hours later” (claim 12).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882.  The examiner can normally be reached on M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






FYL
/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899